Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S RESPONSE
In response to the application filed 04/06/2021, the application has been examined.  The examiner has considered the presentation of claims in view of the disclosure and the present state of the prior art.  And it is the examiner's position that the claims are unpatentable for the reasons set forth in this Office action:
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Jordan (US 2014/0102237) in view of Welch (US 2011/0310542). 
Regarding claim 1, Jordan discloses a bicycle electric component (wireless control system for bicycle in abstract with components 28, 30, 104 in figs 7,9), comprising:
a wireless communicator configured to receive a wireless signal (radio 80, 100, 200 receiving wireless signals in para 0029-0032, figs 7,9);
a casing having an internal space, the wireless communicator is disposed in the internal space of the casing (the communicator in case (SCU) 66,86 in figs 4,5).
The communicator is encased in an SCU (figs 4-5) that can selectively enable/disable the communication (turning receive on/off to conserve power when not in use 0004, 0035, 0040, 0051).  But Jordan does not disclose a shield to enable/disable communication.
Welch discloses an analogous art vehicle (title abstract) with shielding to selectively enable/disable wireless communication (abstract).  A wireless communicator (RFID transponder 300) attached inside an electromagnetic shield (enclosure 400)  including a shield member (shielding surfaces 402, 404, 406, 408, 410) to cover/enclose wireless communicator (in para 0033, figs 4A-4C, 5C).  The shield member of the electromagnetic shield being a separate member from the communicator 300 and removably attached by fasteners such as such as, for example, screws, nuts, snaps, pins, and the like, hook and pile fastener, apertures, shafts, indentations,  tabs (par 0033-0035, 0041-0043).  The fasteners allow removably attaching rotation of the communicator 300 to selectively enable/disable communication (para 0032-0035, 0037, 0039, 0044).   
Regarding claim 1, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Jordan an electromagnetic shield including a shield member to cover at least a part of the wireless communicator, the shield member of the electromagnetic shield being a separate member with respect to the casing in view of Welch disclosing such as an obvious manner to selectively enable/disable the communicator.
Regarding claim 2, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above the casing includes a first connecting member, and the electromagnetic shield includes a second connecting member to detachably connect the shield member to the first connecting member in view of Welch disclosing various connectors to allow removably attaching and rotating the communicator.  Welch discloses, for example, hook and pile fastener (para 0035, 0042) that would include a hook (or pile) on the communicator and a pile (or hook) on the shield to attach the communicator inside the shield.
Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jordan (US 2014/0102237) in view of Welch (US 2011/0310542) as applied above and further in view of Stanfield (US 2015/0145645).
Regarding claim 3, Jordan discloses a detector (70, 90, 190) to detect an operational state of a bicycle (wake sensor 70,90,190 detecting operation state/use of the bicycle in par 0029-0031, 0038-0040) to selectively enable/disable (turn on/off) the communicator in response to the operational state of the bicycle (para 0004, 0035, 0038-0040, 0051), but lacks an actuator. 
Stanfield discloses an analogous art vehicle with actuator that selectively moves the shield relative to a communicator (transponder) to selectively enable/disable the communicator (par 0030).
Regarding claim 3, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above a shield actuator to move the shield member in response to the operational state of the bicycle in view of in view of Jordan disclosing selective enable/disable communicator in response to operational state of the bicycle and in view of Stanfield disclosing a shield actuator as an obvious manner to selectively enable/disable a communicator.
Regarding claim 4, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, the casing includes a third connecting member, and the electromagnetic shield includes a fourth connecting member to movably connect the shield member to the third connecting member in view of Welch disclosing various connectors to allow removably attaching and rotating the communicator.  Welch discloses, for example, hook and pile fastener (para 0035, 0042) that would include a hook (or pile) on the communicator and a pile (or hook) on the shield to attach the communicator inside the shield.   Since claim 4 does not depend from claim 2, the third and fourth are interpreted as first and second.
Regarding claim 5, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the shield actuator is configured to move the shield member to uncover at least a part of the wireless communicator in a state where the detector detects the operational state of the bicycle in view of Jordan disclosing selective enable communicator in response to operational state of the bicycle and in view of Stanfield disclosing a shield actuator to move the shield to uncover (reveal) the communicator as an obvious manner to selectively enable a communicator.
Regarding claim 6, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the shield actuator is configured to move the shield member to cover the at least a part of the wireless communicator in a state where the detector has not detected the operational state of the bicycle for a third threshold time period in view of Jordan disclosing selective disable communicator in response to non-operational (inactive) state of the bicycle for a time (para 0038-0040) and in view of Stanfield disclosing a shield actuator to cover (enclose) the communicator for time (intermittent) as an obvious manner to selectively disable a communicator.
Regarding claim 7, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the shield actuator is configured to move the shield member to cover the at least a part of the wireless communicator in a state where the wireless communicator has not received the wireless signal for a fourth threshold time period in view of Jordan disclosing selective disable communicator in response to wireless signal not received for a time (para 0035, 0040-0042) and in view of Stanfield disclosing a shield actuator to cover (enclose) the communicator for time (intermittent) as an obvious manner to selectively disable a communicator.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Jordan (US 2014/0102237) in view of Ying (CN 202669998) (translation submitted by applicant with 06/03/2021 IDS).
Regarding claim 1, Jordan discloses a bicycle electric component (wireless control system for bicycle in abstract with components 28, 30, 104 in figs 7,9), comprising:
a wireless communicator configured to receive a wireless signal (radio 80, 100, 200 receiving wireless signals in para 0029-0032, figs 7,9);
a casing having an internal space, the wireless communicator is disposed in the internal space of the casing (the communicator in case (SCU) 66,86 in figs 4,5).
The communicator is encased in an SCU in figs 4 and 5, but a shield is not disclosed.
Ying discloses an analogous art vehicle (balance car) with shielding box (abstract).  The vehicle includes two wheels (right and left wheels) similar to a bicycle (figs 1-2, para 0023).  A wireless communicator (signal sensor assembly 5) is included in a casing (shielding box 9) with an electromagnetic shield including a shield member (shield cover 9) to cover at least a part of the wireless communicator (5), the shield member of the electromagnetic shield being a separate member (cover 10 separate from shield box 9) with respect to the casing (figs 1-3, para 0012-0019, 0020-0021, figs 1-3).  The shield can protect from electromagnetic interference such as  the magnetic field and electric field generated by a motor and other devices (para 0020-0021).
Regarding claim 1, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Jordan an electromagnetic shield including a shield member to cover at least a part of the wireless communicator, the shield member of the electromagnetic shield being a separate member with respect to the casing in view of Ying disclosing such shield to block electromagnetic interference.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jordan (US 2014/0102237) in view of Yamauchi (US 2005/0048960).
Regarding claim 8 Jordan discloses a bicycle electric component (wireless control system for bicycle in abstract with components 28, 30, 104 in figs 7,9), comprising:
a detector (70, 90, 190) to detect an operational state of a bicycle (wake sensor 70,90,190 detecting operation state/use of the bicycle in par 0029-0031, 0038-0040); and
a wireless communicator configured to receive a wireless signal (radio 80, 100, 200 receiving wireless signals in para 0029-0032, figs 7,9), the wireless communicator including 
changing (selectively enable/disable, turn on/off) the communicator in response to the detecting operational state of the bicycle para 0004, 0035, 0038-0040, 0051).  
Jordan does not expressly disclose a sensitivity changer, but discloses conserving power by turning on/off the SCU including turning on/off the SCU receiver (para 0004, 0035, 0038-0040, 0051).  Power conservation further incudes turning the receiver “on” for a listen time and “off” for a wait time.  When the receiver is off, it is not sensitive to (does not detect) radio signals.  Turning the receiver on/off  causes a change sensitivity.
Yamauchi discloses an analogous art wireless communicator with power saving by managing power applied to a power amplifier using a power management switch and restraining reception sensitivity level so as to perform power saving by controlling power supply to a low noise amplifier (para 0130). 
Regarding claim 8, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Jordan a sensitivity changer to change a sensitivity of the wireless communicator, the sensitivity changer increasing the sensitivity of the wireless communicator in a state where the detector detects the operational state of the bicycle in view of Jordan disclosing, in response to detecting operational state of the bicycle, turning the receiver on/off to conserve power and in view of Yamauchi disclosing  changing sensitivity as an obvious manner to perform power saving in a wireless communicator.  Further, the turning the receiver on/off in Jordan causes a change in sensitivity.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jordan (US 2014/0102237) in view of Yamauchi (US 2005/0048960) as applied above and further in view of Duckworth (US 5619190).
Duckworth discloses an analogous art wireless communicator with power saving by adjusting sensitivity including disconnecting the output from an antenna (abstract, col 2 lines 20-44, col 6 lines 13-45).  Sensitivity can also be reduced by decreasing gain of an amplifier (amplifier controlled to have low gain) and greater sensitivity can be provided by controlling the amplifier to have high gain (col 6 lines 13-45). 
Regarding claim 9, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the wireless communicator includes a receiving circuit and an antenna, and the sensitivity changer is configured to electrically disconnect the receiving circuit and the antenna to reduce the sensitivity of the wireless communicator in a state where the detector has not detected the operational state of the bicycle for a fifth threshold time period in view of Jordan disclosing selective disable communicator in response to non-operational (inactive) state of the bicycle for a time to save power (para 0038-0040) and in view of Duckworth disclosing disconnecting antenna as an obvious manner to change sensitivity and save power.  Since claims 9 and 8 do not include another threshold time period, “fifth” is not given any patentable weight.
Regarding claim 10, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, the wireless communicator includes a receiving circuit and an antenna, and the sensitivity changer is configured to electrically disconnect the receiving circuit and the antenna to reduce the sensitivity of the wireless communicator in a state where the wireless communicator has not received the wireless signal for a sixth threshold time period in view of Jordan disclosing selective disable communicator in response to wireless signal not received for a time (para 0035, 0040-0042) and in view of Stanfield disclosing a shield actuator to cover (enclose) the communicator for time (intermittent) as an obvious manner to selectively disable a communicator to conserve power and view of Duckworth disclosing disconnecting antenna as an obvious manner to change sensitivity and save power.  Since claims 10 and 8 do not include another threshold time period, “sixth” is not given any patentable weight.
Regarding claim 11, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the wireless communicator includes at least one amplifier, and the sensitivity changer is configured to decrease a gain of the at least one amplifier in a state where the detector has not detected the operational state of the bicycle for a seventh threshold time period in view of Jordan disclosing selective disable communicator in response to non-operational (inactive) state of the bicycle for a time to save power (para 0038-0040) in view of Jordan disclosing selective disable communicator in response to non-operational (inactive) state of the bicycle for a time to save power (para 0038-0040) and in view of Duckworth disclosing sensitivity can also be reduced by decreasing gain of an amplifier (amplifier controlled to have low gain) and greater sensitivity can be provided by controlling the amplifier to have high gain (col 6 lines 13-45). Since claims 11 and 8 do not include another threshold time period, “seventh” is not given any patentable weight.
Regarding claim 12, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the wireless communicator includes at least one amplifier, and the sensitivity changer is configured to decrease a gain of the at least one amplifier in a state where the wireless communicator has not received the wireless signal for an eighth threshold time period in view of Jordan disclosing selective disable communicator in response to wireless signal not received for a time (para 0035, 0040-0042) and in view of Stanfield disclosing a shield actuator to cover (enclose) the communicator for time (intermittent) as an obvious manner to selectively disable a communicator to conserve power and in view of Duckworth disclosing sensitivity can also be reduced by decreasing gain of an amplifier (amplifier controlled to have low gain) and greater sensitivity can be provided by controlling the amplifier to have high gain (col 6 lines 13-45). Since claims 12 and 8 do not include another threshold time period, “eighth” is not given any patentable weight.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jordan (US 2014/0102237) in view of Yamauchi (US 2005/0048960) as applied above and further in view of Greenhut (US 2016/0250478).
Greenhut discloses an analogous art wireless communicator (Bluetooth in para 0023, 0054).  Sensitivity can be decreased by adjusting a sensitivity control parameter in one example and in other example, a bandpass filter included in a sensing module may be adjusted to attenuate the signal.
Regarding claim 13, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the wireless communicator includes at least one band pass filter, and the sensitivity changer is configured to control the at least one band pass filter to block the wireless signal in a state where the detector has not detected the operational state of the bicycle for a ninth threshold time period in view of Jordan disclosing selective disable communicator in response to non-operational (inactive) state of the bicycle for a time to save power (para 0038-0040) in view of Jordan disclosing selective disable communicator in response to non-operational (inactive) state of the bicycle for a time to save power (para 0038-0040) and in view Greenhut disclosing adjusting a band pass filter as an alternative manner to decrease sensitivity. Since claims 13 and 8 do not include another threshold time period, “ninth” is not given any patentable weight.

Regarding claim 14, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the wireless communicator includes at least one band pass filter, and the sensitivity changer is configured to control the at least one band pass filter to block the wireless signal in a state where the wireless communicator has not received the wireless signal for a tenth threshold time period in view of Jordan disclosing selective disable communicator in response to wireless signal not received for a time (para 0035, 0040-0042) and in view of Greenhut disclosing adjusting a band pass filter as an alternative manner to decrease sensitivity.  Since claims 14 and 8 do not include another threshold time period, “tenth” is not given any patentable weight.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cochran (US 2007/0167879) discloses variable gain amplifier to adjust system sensitivity and save power (para 0118).  Gluck discloses a bicycle a tube as an electromagnetic (radio) shield.  Masuda (US 10940909) discloses a bicycle wireless receiving device with sensitivity control.
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C HOLLOWAY III whose telephone number is (571) 272-3058.  The examiner can normally be reached on M-F from 7:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached on (571) 272-3059.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

9/23/2022							 /EDWIN C HOLLOWAY III/
(571) 272-3058		   Primary Examiner, Art Unit 2683